Citation Nr: 0601156	
Decision Date: 01/13/06    Archive Date: 01/19/06

DOCKET NO.  02-07 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
November 1969, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, that granted service connection for 
diabetes mellitus and assigned an initial evaluation of 20 
percent, effective January 30, 2001.  The veteran perfected a 
timely appeal of this determination to the Board.

In August 2002, the veteran appeared at a hearing conducted 
at the local VA office before the undersigned Veterans Law 
Judge (formerly known as a Member of the Board).

When this matter was previously before the Board in October 
2003, it was remanded for further development, which has been 
accomplished.  Because the RO has confirmed and continued the 
20 percent evaluation, the case was returned to the Board for 
further appellate consideration.

As a final preliminary matter, the Board notes that during 
the course of this appeal, in May 2002, the RO established 
service connection for peripheral neuropathy of the veteran's 
right and left lower extremities as a discrete manifestation 
of his diabetes mellitus and assigned separate initial 10 
percent evaluations, effective January 30, 2001.  In 
addition, in an August 2005 rating decision, the RO granted 
service connection for bilateral background diabetic 
retinopathy and assigned an initial noncompensable 
evaluation, effective August 29, 2005.  The RO also 
established service connection for coronary artery disease, 
status post myocardial infarction with diabetes mellitus 
(coronary artery disease) and assigned an initial 30 percent 
evaluation, effective January 30, 2001, as well as his 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU), 
effective July 1, 2003.  No issues relating to the veteran's 
peripheral neuropathy, diabetic retinopathy, coronary artery 
disease or TDIU are before the Board.


FINDING OF FACT

1.  The veteran's diabetes mellitus requires insulin, a 
restricted diet, and regulation of activities.

2.  The preponderance of the evidence shows that the 
disability is not productive of episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.


CONCLUSION OF LAW

The criteria for an initial schedular evaluation of 40 
percent rating for diabetes mellitus have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 
4.3, 4.7, 4.119, Diagnostic Code 7913 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a claimant in the development 
of a claim.  Guidelines for the implementation of the VCAA 
that amended VA regulations were published in the Federal 
Register in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's 
challenge to the propriety of the initial 20 percent 
evaluation assigned for his diabetes mellitus, and that the 
requirements of the VCAA have been satisfied.

The VCAA and its implementing regulations set forth VA's 
amended duties to notify and assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
With regard to the former duty, under 38 U.S.C.A. § 5103, VA 
must notify the claimant of the information and evidence not 
of record that is necessary to substantiate the claim, which 
information and evidence that VA will seek to provide and 
which information and evidence the claimant is expected to 
provide.  Furthermore, in compliance with 38 C.F.R. 
§ 3.159(b), the notification should include the request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The veteran and his representative have been afforded an SOC 
and Supplemental Statements of the Case (SSOCs) that provided 
notice of the law and regulations, as well as the reasons and 
bases for the RO's determination.  In addition, by way of 
discussions at the August 2002 Board hearing, the Board's 
October 2003 remand, and the RO's May 2001 and April 2004 
"VCAA" letters, VA carefully advised him of the information 
and evidence necessary to substantiate his claim and the 
importance of doing so.  Id.  In light of the foregoing, the 
veteran was effectively furnished notice of the type of 
evidence that he needed to send to VA, as well as the types 
of evidence VA would assist him in obtaining, ensuring the 
essential fairness of the adjudication.  See Mayfield v. 
Nicholson, 19 Vet. App. at 119.  Moreover, he has not 
asserted that he was prejudiced in any way by the notice 
provided by VA during the course of this appeal.  See 
Mayfield; Pelegrini.  

For these reasons, the notices contained in VA's numerous 
communications to the veteran, whether they were via letters, 
the RO's rating decision, the SOC, the SSOCs, discussions at 
the August 2002 Board hearing or in the Board's October 2003 
remand, when cobbled together, see Mayfield, substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying the evidence 
to substantiate the claim and the relative duties of VA and 
the claimant to obtain evidence); Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement pertaining to "any evidence" in the 
claimant's possession or a similar request to that effect).  

The Board points out that the VCAA only requires that VA 
satisfy its duty to notify, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard; Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(2005) (harmless error).  Therefore, any error with respect 
to the timing of the VCAA notices, as well as any error in 
not providing a single notice to the veteran covering all 
content requirements, was harmless.  See 38 C.F.R. § 20.1102; 
see also Mayfield, 19 Vet. App. at 123.

As to VA's duty to assist, the Board observes that VA has 
associated with the claims folder the veteran's service 
medical records and voluminous pertinent records of the 
veteran's post-service care for his diabetes mellitus.  In 
addition, in February 2002 and June 2005, VA afforded the 
veteran formal VA examinations to assess the nature, extent 
and severity of his diabetes mellitus.  In addition, The 
American Legion has offered written argument in support of 
the claim on multiple occasions.

In light of the foregoing, and especially given the Board's 
determination that the veteran's diabetes mellitus warrants 
an initial 40 percent evaluation, the Board finds that he was 
provided adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time, 
without another remand of the case to the RO for providing 
additional assistance to the veteran or to give his 
representative another opportunity to present additional 
evidence and/or argument because the essential fairness of 
the adjudication was maintained.  See Mayfield; see also 
Bernard v. Brown.  In this case, any further development 
would be futile, and that there is no possibility that 
additional assistance would further aid him in substantiating 
his claim.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  

Background

In his statements and testimony, the veteran asserts, in 
essence, that a higher initial rating is warranted for his 
diabetes mellitus because he is insulin dependent, confined 
to a restricted diet, and has to regulate his activities.  In 
addition, the veteran maintains that he has had episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year.

VA outpatient treatment records, dated from March to November 
2001, show that the veteran was diagnosed as having insulin-
dependent diabetes mellitus requiring a restricted diet.  In 
addition, an undated private record from Dr. Alan L. 
Burshell, received in March 2001, indicates that the veteran 
was diagnosed as having insulin-dependent diabetes mellitus.

Based on the above findings, and because the veteran served 
in Vietnam, in a November 2001 rating decision, the RO 
granted presumptive service connection for this disease, and 
assigned an initial 20 percent evaluation under Diagnostic 
Code 7913, effective January 30, 2001.

The veteran challenged the initial 20 percent rating, and in 
support, filed a December 2001 statement prepared by his 
private treating physician, Dr. Ralph Millet.  Dr. Millet 
reported that the veteran's diabetes mellitus required him to 
be on an 1,800 calorie "diabetic diet" combined with daily 
walking exercise.

In February 2002, the veteran was afforded a formal VA 
examination.  During the evaluation, the veteran noted that 
he had been diagnosed as having diabetes mellitus since 1990, 
and was insulin-dependent.  He stated that he restricted his 
diet due to the disease.  When question as to whether he had 
any restriction of activities due to the diabetes mellitus, 
the veteran responded that he had decreased endurance with 
walking.  The examiner noted that the veteran treated his 
diabetes mellitus with insulin and Glucophage.  In addition, 
the veteran reported that he saw his diabetic provider 
approximately once every other month.  The diagnosis was 
insulin-dependent diabetes mellitus.

In his June 2002 Substantive Appeal, the veteran asserted 
that the rating for his diabetes mellitus should be increased 
to 40 percent because he had to regulate and limit his 
activities as a consequence of his diabetes mellitus.

In August 2002, the veteran testified at a hearing conducted 
before the undersigned Veterans Law Judge.  During the 
proceeding, the veteran asserted that his diabetes mellitus 
warranted a higher rating because he took insulin and 
Glucophage; he also cited his treatment by Drs. Alan Burshell 
and Brenda Shome.  In addition, the veteran reported that he 
limited his physical activities and was on a restricted diet 
due to the disease.  He also argued that his diabetes 
mellitus most closely approximated the criteria for a 60 
percent rating because his diabetes mellitus required him to 
take insulin, maintain a restricted diet, and regulate his 
activities.  In further support, he testified that he had 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, as well as complications that 
would not be compensable if separately evaluated; with regard 
to the hospitalizations, he stated that he received inpatient 
care to treat the disease in December 2001 and March 2002.

At the hearing, the veteran filed a May 2002 report prepared 
by Dr. Shome.  In her report, Dr. Shome indicated that the 
veteran used "massive doses" of insulin to control his 
diabetes.  She added that he had required dose adjustments 
approximately once per month and that the veteran was seen at 
the clinic every eight to twelve weeks.  Dr. Shome further 
stated that the veteran sometimes had symptoms of 
hyperglycemia on his therapy, such as weakness and nausea, 
and had hypoglycemic episodes about two to three times per 
month.  She also reported that due to the veteran had 
physical limitations due to the disease, and stated that he 
become "breathless after walking 1/2 mile."

At the hearing, the veteran also submitted a June 2002 report 
drafted by Dr. Burchell, in which that physician indicated 
that the veteran had "severe labile diabetes large doses of 
insulin."  The examiner added that the veteran was on a 
restricted, 1,800 calorie diet, and had episodes of 
hypoglycemia and hyperglycemia.  Dr. Burchell added that the 
veteran had to endure frequent changes in his insulin level 
and regulate his activities in order to improve his diabetes 
control.  Finally, he stated that the veteran was currently 
treating his diabetes mellitus with 240 units of insulin per 
day as well as Glucophage.

In compliance with the Board's October 2003 remand 
instructions, in June 2005 the veteran was again formally 
evaluated by VA.  At the outset of the report, the examiner 
indicated that he had reviewed the veteran's records and 
observed that he had not been hospitalized for diabetic 
ketoacidosis or hypoglycemia.  He stated that the veteran was 
on a restricted diet, took insulin five times per day to 
treat his diabetes and saw his diabetic specialist every six 
to eight weeks.  The physician diagnosed the veteran as 
having type 2 diabetes mellitus.

Analysis

Disability evaluations are determined by comparing a 
veteran's current symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of the Fenderson case is 
warranted.  In that case, the United States Court of Appeals 
for Veterans Claims (Court) emphasized the distinction 
between a new claim for an increased evaluation of a service-
connected disability and a case in which the veteran 
expresses dissatisfaction with the assignment of an initial 
disability evaluation where the disability in question has 
just been granted service connection.  In the former case, 
the Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that the current level of disability is of primary 
importance when assessing an increased rating claim.  In the 
latter case, however, where, as here, the veteran has 
expressed dissatisfaction with the assignment of an initial 
rating, the Francisco rule does not apply; rather, the VA 
must assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the 
claim-a practice known as "staged rating."  

The veteran's diabetes mellitus is rated as 20 percent 
disabling effective January 30, 2001, under Diagnostic Code 
7913.  Under this code, a 20 percent evaluation is warranted 
for diabetes mellitus that requires insulin and a restricted 
diet or an oral hypoglycemic agent and restricted diet.  A 40 
percent evaluation requires insulin, a restricted diet, and 
regulation of activities.  A 60 percent under this code 
requires insulin, a restricted diet, and regulation of 
activities, with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A maximum rating of 100 percent is warranted when 
the disability requires more than one daily injection of 
insulin, a restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  In addition, a 
note following the rating criteria indicates that compensable 
complications from diabetes mellitus are evaluated separately 
unless they are part of the criteria used to support a 100 
percent evaluation.  However, noncompensable complications 
are considered part of the diabetic process under Diagnostic 
Code 7913.

After a careful review of the record, the Board finds that 
because the veteran's diabetes mellitus has, since January 
30, 2001, required insulin, a restricted diet, and regulation 
of activities, the evidence warrants his entitlement to an 
initial 40 percent evaluation for this disease.

In reaching this determination, the Board points out that the 
veteran was initially diagnosed as having diabetes mellitus 
in 1990, and that VA outpatient treatment records, dated in 
2001, reflect that he the condition required him to be 
insulin dependent and adhere to a restricted diabetic diet.  
Further, Dr. Millet, in a November 2001 report, stated that 
in addition to being restricted to a diabetic diet, the 
veteran had to regulate his activities.  Similarly, the 
February 2002 VA examination report indicates that due to his 
diabetes mellitus, the veteran had to take insulin, adhere to 
a restricted diet and regulate his activities.  In addition, 
in their May and June 2002 reports, the veteran's private 
treating physicians, Drs. Shome and Burchell, reported that 
due to the disease the veteran was dependent on insulin, on a 
restricted diet, and had to regulate his activities; these 
findings and conclusions are likewise consistent with those 
contained in the June 2005 VA examination report.  In light 
of the foregoing, the Board finds that the criteria for a 40 
percent rating under Diagnostic Code 7913 have been met since 
the date of service connection, i.e., January 30, 2001.

The Board further finds, however, that the preponderance of 
the evidence shows that the veteran's diabetes mellitus does 
not approximate, or more nearly approximate, the criteria 
required for a 60 percent evaluation under this code.  In 
reaching this latter conclusion, the Board acknowledges that 
in addition to being insulin dependent, requiring adherence 
to a diabetic diet and regulating his activities, the medical 
evidence does reflect that the veteran had experienced 
episodes of ketoacidosis and had hypoglycemic reactions.  In 
this regard, the Board points out that although the veteran 
testified that he saw his diabetic provider twice a month and 
was hospitalized twice a year for treatment of episodes of 
ketoacidosis or hypoglycemic reactions, in their May and June 
2002 reports, Drs. Shome and Burcell indicated that although 
he did have episodes of ketoacidosis and hypoglycemic 
reactions, neither stated that inpatient care was required.  
Moreover, in her May 2002 report, Dr. Shome reported that the 
veteran saw his diabetic care provider every eight to twelve 
weeks, rather than twice per month.  Further, in the June 
2005 report, the VA examiner stated that the veteran had not 
been hospitalized to treat his diabetic ketoacidosis or 
hypoglycemia.  In addition, he pointed out that the veteran 
saw his diabetic specialist every six to eight weeks.  In 
light of the foregoing, the preponderance of the medical 
evidence is clearly against the veteran's entitlement to a 60 
percent rating.

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the veteran's diabetes mellitus 
reflects so exceptional or unusual a disability picture as to 
warrant the assignment of an evaluation higher than 40 
percent on an extraschedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  There is no indication that the disability 
results in marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation) for any period 
since the grant of service connection.  Moreover, the 
condition is not shown to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand the claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, an initial 40 percent schedular rating for 
diabetes mellitus, effective January 30, 2001, is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


